 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CANDICE MARKOWITZ,                                   Case No.: 19cv655-L-LL
12                                       Plaintiff,
                                                          ORDER REMANDING ACTION TO
13   v.                                                   STATE COURT
14   TEVA PHARMACEUTICALS USA,
     INC. ET AL.,
15
                                      Defendants.
16
17
18         Defendants Teva Pharmaceuticals USA, Inc., CooperSurgical, Inc. and The Cooper
19   Companies, Inc. removed this personal injury action from State court pursuant to 28
20   U.S.C. §§1332 and 1441. For the reasons stated below, the action is remanded.
21   "Federal courts are courts of limited jurisdiction. They possess only that power
22   authorized by Constitution or statute, which is not to be expanded by judicial decree. It is
23   to be presumed that a cause lies outside this limited jurisdiction, and the burden of
24   establishing the contrary rests upon the party asserting jurisdiction." Kokkonen v.
25   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Consistent
26   with the limited jurisdiction of federal courts, the removal statute is strictly construed
27   against removal. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The burden of
28

                                                      1
                                                                                        19cv655-L-LL
 1   establishing removal jurisdiction is on the removing party. See Abrego Abrego v. The
 2   Dow Chem. Co., 443 F.3d 676, 682-85 (9th Cir. 2006).
 3          “[A]ny civil action brought in a State court of which the district courts of the
 4   United States have original jurisdiction, may be removed . . ..” 28 U.S.C. § 1441(a).
 5   Defendants’ notice of removal is based on 28 U.S.C. §1332. Under section 1332(a),
 6   original jurisdiction exists in cases of complete diversity, where the amount in
 7   controversy exceeds $75,000 and there is complete diversity, i.e., where each plaintiff is a
 8   citizen of a different state from each defendant.
 9          Defendants admit that The Cooper Companies, Inc. ("Cooper") is not diverse
10   because its principal place of business is in California. (Removal (doc. no. 1) at 4.) They
11   argue that Cooper was fraudulently joined, and should therefore be disregarded for
12   purposes of diversity jurisdiction.
13          “There is a general presumption against fraudulent joinder.” Hamilton Materials,
14   Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Fraudulent joinder can
15   be established in two ways: “(1) actual fraud in the pleading of jurisdictional facts, or (2)
16   inability of the plaintiff to establish a cause of action against the non-diverse party in
17   state court.” Hunter v. Phillip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009) (internal
18   quotation marks and citation omitted). Defendants proceed on the latter theory. In this
19   regard, the inability to establish a claim must be “obvious according to the settled rules of
20   the state.” Hamilton Materials, 494 F.3d at 1206.
21          Plaintiff alleges that Cooper is liable because it "purchased certain assets of Teva
22   and as such ha[s] successor liability." (Compl. (doc. no. 1-1) at 4.)1 Under California
23   law,
24          a successor company has liability for a predecessor's actions if: (1) the
            successor expressly or impliedly agrees to assume the subject liabilities . . .,
25
            (2) the transaction amounts to a consolidation or merger of the successor and
26          the predecessor, (3) the successor is a mere continuation of the predecessor,
27
28   1
            Page numbers are assigned by the Electronic Case Filing System.
                                                    2
                                                                                         19cv655-L-LL
 1         or (4) the transfer of assets to the successor is for the fraudulent purpose of
           escaping liability for the predecessor's debts.
 2
 3   CenterPoint Energy, Inc. v. Super. Ct. (City and County of San Francisco), 157 Cal. App.
 4   4th 1101, 1120 (2007) (citation omitted). Defendants contend that Cooper does not meet
 5   any of these criteria; however, they provide no support for their bald assertion. (See
 6   Removal at 5-6).
 7         For the foregoing reasons, Defendants, as the moving parties, have not met their
 8   burden to show fraudulent joinder. The notice of removal fails to establish federal
 9   jurisdiction. "If at any time before final judgment it appears that the district court lacks
10   subject matter jurisdiction, the case shall be remanded." 28 U.S.C. § 1447(c). This
11   action is therefore remanded to the Superior Court of the State of California for the
12   County of San Diego.
13
14         IT IS SO ORDERED.
15   Dated: April 9, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                        19cv655-L-LL
